Citation Nr: 1507231	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to April 1970, including service in the Republic of Vietnam from September 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for coronary artery disease, rated 10 percent disabling, effective August 31, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim for an initial rating in excess of 10 percent for his service-connected coronary artery disease must be remanded for further development.  

An December 2010 Ischemic Heart Disease Disability Benefits Questionnaire by Dr. J. Sacco found that the Veteran's metabolic equivalent (MET) level was 10, based on diagnostic exercise testing performed in March 2004.  It was further noted that a December 2010 echocardiogram revealed no evidence of left ventricular hypertrophy, and an estimated left ventricular ejection fraction of greater than 55 percent.  Left ventricular ejection fraction was also estimated to be 72 percent in July 2008 and 66 percent in December 2010.  The Veteran's coronary artery disease requires aggressive medical therapy for control of his angina, but his disability was currently well-controlled.  In his January 2013 VA Form 9, the Veteran stated that he is continuously tired and experiences chronic shortness of breath.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his coronary artery disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.  

The Veteran receives treatment from the Stratton VA Medical Center (VAMC).  The most recent treatment records associated with the claims file are from June 203.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA), at least in part, for his coronary artery disease.  Review of the Veteran's claims file does not show documents from the SSA.  Such records should also be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records from the Stratton, New York VAMC dated since June 2013.  

2. Request from SSA all relevant administrative and medical records considered in the determination on the Veteran's claim for SSA disability benefits.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected coronary artery disease, to include the nature, extent, and severity of his symptoms, to include the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected coronary artery disease.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions expressed.  

5. Then readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

